                                   4:19-cv-04087-SLD-JEH # 43          Page 1 of 1
                                                                                                          E-FILED
Judgment in a Civil Case (02/11)                                              Thursday, 02 April, 2020 05:11:14 PM
                                                                                     Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                     for the
                                            Central District of Illinois

Susan Bennett,                            )
                                          )
              Plaintiff,                  )
                                          )
                     vs.                  )                   Case Number:      19-4087
                                          )
Council 31 of the American Federation of )
State, County, and Municipal Employees, )
AFL-CIO, AFSCME Local 672, Moline )
Coal Valley School District No. 40,       )
Kwame Raoul, Andrea Waintroob,            )
Judy Biggert, Gilbert O’Brien, Jr., Lynne )
Sered, Lara Shayne,                       )
                                          )
              Defendants,                 )
                                          )
Moline-Coal Valley School District No. 40,)
                                          )
              Cross Claimant,             )
                                          )
                     vs.                  )
                                          )
AFSCME Local 672, Council 31              )
of the American Federation of State,      )
County, and Municipal Employees,          )
AFL-CIO,                                  )
              Cross Defendants            )


                                        JUDGMENT IN A CIVIL CASE

DECISION BY THE COURT. This action came before the Court, and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED that Bennett’s action against Council 31 of the American
Federation of State, County, and Municipal Employees, AFL-CIO (“Council 31”), AFSCME
Local 672, Moline Coal Valley School District No. 40, Kwame Raoul, Andrea Waintroob, Judy
Biggert, Gilbert O’Brien, Jr., Lynne Sered, and Lara Shayne is dismissed and she recovers
nothing on her claims. Moline-Coal Valley School District No. 40’s cross claim against Council 31
and AFSCME
       SCME Local 672 is dismissed and it receives nothing on its claim.

Dated:                                                        s/ Shig Yasunaga
                                                              Shig Yasunaga, Clerk, U.S. District
                                                                                         Distric Court
